DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendments to the claims have successfully overcome the objections set forth in the
previous office action.
Response to Arguments
Applicant's arguments filed on November 08, 2022 have been fully considered but they are not persuasive. The applicant is reminded to reply to the entirety of the rejection and not just a part of it. The applicant’s response is incomplete and fails to address all the 112b rejections set forth in the previous office action. The applicant cites references in their response but fail to submit an IDS. References with subject matter before the filing date of the instant application need to be put in an IDS for consideration by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Regarding claims 21, 22, 23, 35, 37 and 38, the claims are indefinite as the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “2- dimensional material” in claims 21, 22, 23, 35 and 37 are used by the claim to mean “an amorphous material,” while the accepted meaning is “a crystalline material”. The term is indefinite because the specification does not clearly redefine the term.
Claims 21 and 35 recite depositing an amorphous layer made of a 2-dimensional material which is not possible as the 2-dimensional material is a crystalline substance (see e.g. 2H-MoS2 being the 2D version of MoS2) as taught by the following references and cannot make an amorphous layer.
Wu et al., The Origin of High Activity of Amorphous M oS2 in the Hydrogen Evolution Reaction, ChemSusChem 2019, 12, 4336 (see e.g. different polymorphs of MoS2 exist among which 2H-MoS2 is a 2-D material, Col. 2, Page 1; Based on Para [0003] of the specification MoS2 is being treated as a 2-D material having a crystalline structure. However, in view of the reference, the interpretation is that not all M oS2 are 2-D materials. M oS2 can exist in an amorphous state which is not considered a 2-D material).
Scholarly Community Encyclopedia, Two-Dimensional Materials, (see e.g. 2-D materials are defined as having a crystalline structure, Section 1: Introduction and Section 2: Classification and Atomic Structures; Para [0003] of the specification recites that                     
                        
                            
                                M
                                o
                                S
                            
                            
                                2
                            
                        
                    
                 is a 2-D material. Based on the specification and in view of the reference the interpretation is that MoS2 is a 2-D material having a crystalline structure and therefore, cannot form an amorphous layer).
Claims 22-34 depend upon claim 21 and claims 36-39 depend upon claim 35, and do not rectify the problem hence they are also rejected.

Regarding claims 21, 35 and 40, the claims are indefinite because the recitation does not clarify how without any process the amorphous layer changes into a crystalline layer. The wherein clause is not linked to annealing and it is not clear when and how the annealing takes place. The interpretation is that as a result of annealing process the amorphous layer can be changed into a crystalline layer.
Claims 22-34 depend upon claim 21 and claims 36-39 depend upon claim 35 and, do not rectify the problem hence they are also rejected.

	Regarding claims 24, 28 and 33, the claims are rejected since they recite a Markush grouping which is open ended and it is unclear what other alternatives are intended to be encompassed by the claim. To overcome this rejection, applicant may provide a proper close ended Markush grouping.

Regarding claim 31, the claim is indefinite since it recites a substrate whose structure has not been recited. It is not clear where the substrate is located and if a substrate temperature requires a substrate.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The references teach amorphous doping of                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     and crystallization of                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                    . However, the prior art fails to teach and suggest implanting an amorphous                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     with dopant and crystallization via an anneal to form a                         
                            
                                
                                    M
                                    o
                                    S
                                
                                
                                    2
                                
                            
                        
                     with a portion doped.
US20150211112Al teaches a method of forming a crystalline MoS2 film by annealing an ALD formed                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             amorphous film. However, the reference fails to teach implanting dopants in the amorphous                                 
                                    
                                        
                                            M
                                            o
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                             film.
Balabanov et al., Formation of carbon aggregates in ion-implanted amorphous As­ Se, Journal of Non-Crystalline Solids, Volumes 192-193, teaches implanting dopants in amorphous                                 
                                    
                                        
                                            A
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            S
                                            e
                                        
                                        
                                            3
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            A
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            S
                                            e
                                        
                                        
                                            2
                                        
                                    
                                
                             films. However, the reference fails to teach crystallization of doped amorphous films via an anneal.
Xu et al., Doping of Two-Dimensional MoS2 by High Energy Ion Implantation. Semiconductor Science and Technology. 32. 10.1088/1361-6641/aa8ed3, teaches implanting dopants into Polymethylmethacrylate (PMMA) coated MoS2 crystalline film. However, the reference fails to teach implanting dopants in an amorphous film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Claims 21, 22, 23, 24, 28, 31, 33, 35, 37, 38 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 25, 26, 27, 29, 30, 32, 34, 36 and 39 are objected to as being dependent upon a rejected base claim, but would be allow able if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally
be reached Monday-Thursday 7:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to
registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893